Citation Nr: 0519055	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  03-08 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an effective date earlier than April 19, 
2002, for the grant of service connection for post-traumatic 
stress disorder.

2. Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and his Spouse

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
February 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision issued by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veteran Affairs (VA).

In June 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is of 
record.

The issue of a rating higher than 30 percent for post-
traumatic stress disorder is REMANDED to the agency of 
original jurisdiction via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDING OF FACT

The record does not contain a pending claim of service 
connection for post-traumatic stress disorder prior to April 
19, 2002, the date of receipt of the claim. 


CONCLUSION OF LAW

An effective date earlier than April 19, 2002, for the grant 
of service connection for post-traumatic stress disorder is 
not established.  38 U.S.C.A. §§ 5110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.155, 3.160, 3.400 (2004).



Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R. § 3.159, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  And under 
38 C.F.R. § 3.159, VA must request that the claimant provide 
any evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO on a claim for VA 
benefits.  

In this case, the RO provided the veteran pre-RO-
adjudication, VCAA notice in a letter, dated in April 2002, 
in connection with his the claim of service connection for 
post-traumatic stress disorder.  The claim was adjudicated 
and granted in July 2002.  The veteran then filed a notice of 
disagreement with the effective date of the granted benefit, 
raising a new issue.

Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the RO 
must take development or review action it deems proper and 
issue a statement of the case if the action does not resolve 
the disagreement either by grant of the benefit sought or 
withdrawal of the notice of disagreement.  If, in response to 
notice of its decision on a claim for which VA has already 
given § 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, as here, § 7105(d) requires VA to 
take proper action and issue a statement of the case if the 
disagreement is not resolved, but § 5103(a) does not require 
VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003.  For this reason, further VCAA notice is not 
required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As the veteran has not identified 
any additional information or evidence pertinent to the 
effective-date claim, and as there is otherwise no other 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

On April 19, 2002, the veteran's claim of service connection 
for post-traumatic stress disorder (PTSD) was received at the 
RO. 

In a July 2002 rating decision, the RO granted service 
connection for PTSD, effective from the date of receipt of 
the claim, April 19, 2002. 

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant or his duly 
authorized representative may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155.  An informal claim, which has not been 
fully adjudicated, is a pending claim.  38 C.F.R. § 3.160(c). 

The effective date of an award for disability compensation is 
either the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, the 
effective date will be the date of receipt of the claim or 
the date entitlement arose, whichever is later. 38 C.F.R. § 
3.400(b)(2)(i).

For the veteran to be entitled to an earlier effective date, 
there would have to be evidence of an informal or pending 
claim of service connection for PTSD prior to April 19, 2002, 
when the claim for service connection was received by the RO. 

The veteran argues that the effective date of service 
connection for PTSD should be October 3, 1969, the date he 
was wounded by an exploding land mine in Vietnam, for which 
he received the Purple Heart Medal. 

The law does not permit an effective date for the grant of 
service connection earlier than the day following separation 
from service, which in the veteran's case was February 26, 
1970, and the day following separation from service applies 
only if the claim was received within one year from the day 
of separation from service.  As the veteran's claim was 
received on April 19, 2002, it clearly was not received 
within one year from the day of separation from service, and 
there is no factual or legal basis to assign the day 
following separation from service as the effective date for 
the grant of service connection.

The remaining question is whether the veteran had an informal 
or pending claim for PTSD prior to April 19, 2002.  An 
informal claim is any communication or action, indicating 
intent to apply for and the identity of the benefit sought. 

After the veteran filed his original application for VA 
disability compensation in 1970, claiming the residuals of 
the land mine explosion, resulting in a left below-the-knee 
amputation, there was no communication from the veteran 
indicating the intent to apply for service connection for 
PTSD until he filed his claim in April 2002. 

As an informal or pending claim, indicating the intent to 
apply for service connection for PTSD, was not of record 
prior to April 19, 2002, the proper effective date for the 
grant of service connection is April 19, 2002, the date of 
receipt of the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400. 
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 


ORDER

An effective date earlier than April 19, 2002, for the grant 
of service connection for post-traumatic stress disorder is 
denied.


REMAND

After his last VA examination in February 2003, the veteran 
testified that his PTSD symptoms have increased in severity, 
and VA records show that he was being followed in the Mental 
Health Clinic.  In September 2004, the veteran submitted 
additional evidence to the Board without a waiver of initial 
consideration of the evidence by the RO. 

For due process and for further evidentiary development, the 
case is remanded for the following action:

1. Obtain VA records since November 2003 
from the Columbia VA Medical Center. 

2. Schedule the veteran for a VA 
psychiatric examination to determine the 
current level of impairment due to PTSD.  
The veteran's file must be made available 
to the examiner for review.

3. After the development requested has 
been completed, adjudicate the claim.  If 
the determination remains adverse to the 
veteran, he should be provided with a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


______________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


